EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ellen Smith on 04 November 2021.
The application has been amended as follows:
1.  (Currently Amended): A braking force control apparatus for a vehicle comprising: 
an upstream braking actuator that includes a master cylinder device that is driven by braking operation of a driver and generates a common upstream pressure for left and right front wheels and left and right rear wheels, 
a downstream braking actuator that individually controls braking pressures supplied to braking force generating devices of the left and right front wheels and the left and right rear wheels, and 
an electronic control unit (ECU) for controlling the upstream braking actuator and the downstream braking actuator, the ECU being configured to:
when an anti-skid control start condition is satisfied for any of the wheels:
	control the downstream braking actuator in a pressure increasing mode, a pressure holding mode, or a pressure decreasing mode so that a degree of braking slip of a relevant wheel  a wheel for which the anti-skid control start condition is satisfied, and
 	control the downstream braking actuator in a non-controlling mode so that braking pressures of 
control the upstream braking actuator to control the common upstream pressure in the pressure increasing mode, the pressure holding mode, the pressure decreasing mode, or the non-controlling mode, and set the common upstream pressure to a pressure in the master cylinder device in the non-controlling mode, and
when a specific abnormality in which the common upstream pressure is able to be supplied from the upstream braking actuator to the braking force generating devices of each wheel but a braking pressure in the braking force generating devices of any one of the wheels is not able to be decreased due to a case in which a pressure decreasing valve of the any one of the wheels in the downstream braking actuator is not able to discharge brake oil into a reservoir, the ECU is further configured to:
 	select a control mode on a pressure increasing side, a pressure increasing side priority of selection being set  in a listed order of decreasing priority: the pressure increasing mode, the pressure holding mode, the pressure decreasing mode, and the non-controlling mode,
 	select a control mode on a pressure decreasing side, a pressure decreasing side priority of selection being set  in a listed order of decreasing priority: the pressure decreasing mode, the pressure holding mode, the pressure increasing mode, and the non-controlling mode, and

 where in evaluating the PCM equation, the ECU determines the control mode for each wheel that would reduce a possibility that stability of the vehicle deteriorates, IN means selecting the control mode on the pressure increasing side by selecting the control mode out of the control mode for the two wheels in parenthesis according to the pressure increasing side priority of selection, and DE means selecting the control mode on the pressure decreasing side out of the control mode for the two wheels in parenthesis according to the pressure decreasing side priority of selection, and
control the upstream braking actuator so that the common upstream pressure is controlled according to the selected PCM.
2.  (Currently Amended): A braking force control apparatus for a vehicle comprising: 
an upstream braking actuator that includes a master cylinder device that is driven by braking operation of a driver and generates a common upstream pressure for left and right front wheels and left and right rear wheels, 
a downstream braking actuator that individually controls braking pressures supplied to braking force generating devices of the left and right front wheels and the left and right rear wheels, and 
an electronic control unit (ECU) for controlling the upstream braking actuator and the downstream braking actuator, the ECU being configured to:

	control the downstream braking actuator in a pressure increasing mode, a pressure holding mode, or a pressure decreasing mode so that a degree of braking slip of a relevant wheel falls within a predetermined range until an anti-skid control ending condition is satisfied, the relevant wheel beinga wheel for which the anti-skid control start condition is satisfied, and
 	control the downstream braking actuator in a non-controlling mode so that braking pressures of 
control the upstream braking actuator to control the common upstream pressure in the pressure increasing mode, the pressure holding mode, the pressure decreasing mode, or the non-controlling mode, and set the common upstream pressure to a pressure in the master cylinder device in the non-controlling mode, and
when a specific abnormality in which the common upstream pressure is able to be supplied from the upstream braking actuator to the braking force generating devices of each wheel but a braking pressure in the braking force generating devices of any one of the wheels is not able to be decreased due to a case in which a pressure decreasing valve of the any one of the wheels in the downstream braking actuator is not able to discharge brake oil into a reservoir, the ECU is further configured to:
 	select a control mode on a pressure increasing side, a pressure increasing side priority of selection being set in a listed order of decreasing priority: the pressure increasing mode, the pressure holding mode, the pressure decreasing mode, and the non-controlling mode,
 	select a control mode on a pressure decreasing side, a pressure decreasing side priority of selection being set in a listed order of decreasing priority: the pressure decreasing 
based upon the selected control mode on the pressure increasing side and the selected control mode on the pressure decreasing side, and when a running state of the vehicle is unstable and the vehicle is not turning, the ECU is further configured to select a prescribed control mode (PCM) using the following equation (4): PCM= DE(DE(left front wheel, right front wheel), IN(left rear wheel, right rear wheel)), 
based upon the selected control mode on the pressure increasing side and the selected control mode on the pressure decreasing side, and when a running state of the vehicle is unstable and the vehicle is turning, the ECU is configured to select a prescribed control mode (PCM) using the following equation (3): PCM=DE(DE(left front wheel, right front wheel), DE(left rear wheel, right rear wheel),
where in evaluating the PCM equation, the ECU determines the control mode for each wheel that would reduce a possibility that stability of the vehicle deteriorates, IN means selecting the control mode on the pressure increasing side by selecting the control mode out of the control mode for the two wheels in parenthesis according to the pressure increasing side priority of selection, and DE means selecting the control mode on the pressure decreasing side out of the control mode for the two wheels in parenthesis according to the pressure decreasing side priority of selection, and 
control the upstream braking actuator so that the common upstream pressure is controlled according to the selected PCM.
3.  (Cancelled)
4.  (Cancelled).

an upstream braking actuator that includes a master cylinder device that is driven by braking operation of a driver and generates a common upstream pressure for left and right front wheels and left and right rear wheels, 
a downstream braking actuator that individually controls braking pressures supplied to braking force generating devices of the left and right front wheels and the left and right rear wheels, and 
an electronic control unit (ECU) for controlling the upstream braking actuator and the downstream braking actuator, the ECU being configured to:
when an anti-skid control start condition is satisfied for any of the wheels:
	control the downstream braking actuator in a pressure increasing mode, a pressure holding mode, or a pressure decreasing mode so that a degree of braking slip of a relevant wheel falls within a predetermined range until an anti-skid control ending condition is satisfied, the relevant wheel beinga wheel for which the anti-skid control start condition is satisfied, and
 	control the downstream braking actuator in a non-controlling mode so that braking pressures of 
control the upstream braking actuator to control the common upstream pressure in the pressure increasing mode, the pressure holding mode, the pressure decreasing mode, or the non-controlling mode, and set the common upstream pressure to a pressure in the master cylinder device in the non-controlling mode, and
when a specific abnormality in which the common upstream pressure is able to be supplied from the upstream braking actuator to the braking force generating devices of each s of any one of the wheels is not able to be decreased due to a case in which a pressure decreasing valve of the any one of the in the downstream braking actuator is not able to discharge brake oil into a reservoir, the ECU is further configured to:
 	select a control mode on a pressure increasing side, a pressure increasing side priority of selection being set in a listed order of decreasing priority: the pressure increasing mode, the pressure holding mode, the pressure decreasing mode, and the non-controlling mode,
 	select a control mode on a pressure decreasing side, a pressure decreasing side priority of selection being set in a listed order of decreasing priority: the pressure decreasing mode, the pressure holding mode, the pressure increasing mode, and the non-controlling mode, and
based upon the selected control mode on the pressure increasing side and the selected control mode on the pressure decreasing side, and when a running state of the vehicle is stable, the vehicle is not turning, and a vehicle speed is equal to or lower than a reference value, the ECU is configured to select a prescribed control mode (PCM) using the following equation (2): PCM=IN(IN(left front wheel, right front wheel), IN(left rear wheel, right rear wheel)),
where in evaluating the PCM equation, the ECU determines the control mode for each wheel that would reduce a possibility that stability of the vehicle deteriorates, IN means selecting the control mode on the pressure increasing side by selecting the control mode out of the control mode for the two wheels in parenthesis according to the pressure increasing side priority of selection, and DE means selecting the control mode on the pressure decreasing side out of the control mode for the two wheels in parenthesis according to the pressure decreasing side priority of selection, and 
common upstream pressure is controlled according to the selected PCM.
6.  (Currently Amended): The braking force control apparatus for the vehicle according to claim 1, wherein when the running state of the vehicle is stable, the vehicle is not turning and a vehicle speed is higher than a reference value, the ECU is configured to select the PCM using equation 1, and 
control the upstream braking actuator so that the common upstream pressure is controlled according to the selected PCM.
7.  (Currently Amended): The braking force control apparatus for the vehicle according to claim 1, wherein the upstream braking actuator includes a hydraulic pressure supply source, master cut valves, and an upstream pressure control valve in addition to the master cylinder device, and the upstream pressure control valve is configured to supply hydraulic liquid from the hydraulic pressure supply source to the downstream braking actuator, thereby controlling the common upstream pressure in the pressure increasing mode when the prescribed control mode is the pressure increasing mode, to control the common upstream pressure in the pressure holding mode by shutting off a communication between the hydraulic pressure supply source and the downstream braking actuator when the prescribed control mode is the pressure holding mode, and to control the common upstream pressure in the pressure decreasing mode by discharging hydraulic liquid from the downstream braking actuator to the hydraulic pressure supply source when the prescribed control mode is the pressure decreasing mode.



ALLOWABLE SUBJECT MATTER
Claims 1-2 and 5-7 are pending and allowed. Claims 1-2 and 5-7 are currently amended.  Claims 3-4 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Kozuka et al. JP2012153266 teaches a brake ECU mounted on the vehicle for suppressing the occurrence of abnormal noise caused by brake dragging in a vehicle that executes creeping-cut while being stopped, including a disk brake unit mounted on each wheel and a hydraulic pressure brake unit applying a braking force to each of the wheels. A creeping-cut execution unit executes the creeping-cut for reducing a creep torque to zero while the vehicle is being stopped. A creep torque monitoring unit measures the decrease in the creep torque by the creeping-cut. A brake pressure unit issues a command signal to the hydraulic pressure brake unit to increase the brake torque applied to the wheels, the brake torque being equal to the decrease in the creep torque measured by the creep torque monitoring unit.
In regarding to independent claim 1, Kozuka taken either individually or in combination with other prior art of record fails to teach or render obvious when a specific abnormality in which the common upstream pressure is able to be supplied from the upstream braking actuator to the braking force generating devices of each wheel but a braking pressure in the braking force generating devices of any one of the wheels is not able to be decreased due to a case in which a pressure decreasing valve of the any one of the wheels in the downstream braking actuator is not able to discharge brake oil into a reservoir, the ECU is further configured to: select a control mode on a pressure increasing side, a pressure increasing side priority of selection being set  in a listed order of decreasing priority: the pressure increasing mode, the pressure holding mode, the pressure decreasing mode, and the non-controlling mode, select a control mode on a pressure 
In regarding to independent claim 2, Kozuka taken either individually or in combination with other prior art of record fails to teach or render obvious when a specific abnormality in which the common upstream pressure is able to be supplied from the upstream braking actuator to the braking force generating devices of each wheel but a braking pressure in the braking force generating devices of any one of the wheels is not able to be decreased due to a case in which a pressure decreasing valve of the any one of the wheels in the downstream braking actuator is not able to discharge brake oil into a reservoir, the ECU is further configured to: select a control mode on a pressure increasing side, a pressure increasing side priority of selection being set in a 

 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:

(571)273-6705 (Draft Communications)

/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667